Exhibit 10.1

 

UNITED STATES
ENVIRONMENAL PROTECTION AGENCY
REGION 4

ATLANTA, GEORGIA

 

IN THE MATTER OF:

)

 

 

)

 

Zep Inc.

)

Docket No. FIFRA-04-2014-3000

 

)

 

Respondent.

)

 

 

)

 

 

)

 

 

CONSENT AGREEMENT AND FINAL ORDER

 

I.  Nature of the Action

 

1.                                      This is a civil penalty proceeding
pursuant to Section 14(a) of the Federal Insecticide, Fungicide, and Rodenticide
Act, as amended, 7 U.S.C. § 136l(a) (FIFRA), and pursuant to the Consolidated
Rules of Practice Governing Administrative Assessment of Civil Penalties and the
Revocation/Termination or Suspension of Permits (Consolidated Rules), 40 C.F.R.
Part 22. Complainant is the Director of the Air, Pesticides and Toxics
Management Division, United States Environmental Protection Agency, Region 4.
Respondent is Zep Inc.

 

2.                                      The authority to take action under
Section 14(a) of FIFRA is vested in the Administrator of the EPA. The
Administrator of the EPA delegated this authority to the Regional
Administrators, including the Regional Administrator of Region 4 by EPA
Delegation 5-14, dated May 11, 1994. The Region 4 Regional Administrator has
redelegated this authority to the Director, Air, Pesticides and Toxics
Management Division by EPA Region 4 Delegation 5-14, dated September 7, 2005.
Pursuant to these Delegations, the Director of the Air, Pesticides and Toxics
Management Division has the authority to

 

--------------------------------------------------------------------------------


 

commence an enforcement action as the Complainant in this matter, and has the
authority to sign Consent Agreements memorializing settlements between the EPA
and Respondent.

 

3.                                      Complainant and Respondent have
conferred for the purpose of settlement pursuant to 40 C.F.R. § 22.18 and desire
to resolve this matter and settle the allegations described herein without a
formal hearing. Therefore, without the taking of any evidence or testimony, the
making of any argument, or the adjudication of any issue in this matter, and in
accordance with 40 C.F.R. § 22.18(b)(2), this Consent Agreement and Final Order
(CAFO) will conclude this matter.

 

II.  Preliminary Statements

 

4.                                      The Respondent is Zep Inc., a Delaware
corporation doing business in the State of Georgia.

 

5.                                      Respondent is located in various office
buildings, laboratories, and warehouses on property located on Seaboard
Industrial Blvd., Atlanta, Georgia, 30318, including but not limited to the
buildings located at 1310, 1340 and 1420 Seaboard Industrial Blvd., Atlanta,
Georgia, 30318, hereinafter collectively referred to as Respondent’s “Seaboard
Drive, Atlanta, Georgia” facility.

 

6.                                      Respondent operates EPA Establishment
Number 1270-GA-001, located on Seaboard Drive in Atlanta, Georgia.

 

7.                                      Respondent is a “person,” as defined by
Section 2(s) of FIFRA, 7 U.S.C. § 136(s), and as such is subject to FIFRA and
the regulations promulgated thereunder.

 

Respondent: Zep Inc.

Docket No. FIFRA-04-2014-3000

 

2

--------------------------------------------------------------------------------


 

8.                                      Respondent is a “registrant,” as defined
by Section 2(y) of FIFRA, 7 U.S.C. § 136(y), and as such is a person who has
registered at least one pesticide pursuant to the provisions of FIFRA.

 

9.                                      The term “pesticide,” as defined by
Section 2(u) of FIFRA, 7 U.S.C. § 136(u), means any substance or mixture of
substances intended for preventing, destroying, repelling or mitigating any
pest.

 

10.                               The term “produce,” as defined by
Section 2(w) of FIFRA, 7 U.S.C. § 136(w), means to manufacture, prepare,
compound, propagate, or process any pesticide or device or active ingredient
used in producing a pesticide.

 

11.                               The term “batch,” as defined by 40 C.F.R. §
169.l(b), means a quantity of a pesticide product or active ingredient used in
producing a pesticide made in one operation or lot or if made in a continuous or
semi-continuous process or cycle, the quantity produced during an interval of
time to be specified by the producer.

 

12.                               The phrase “to distribute or sell,” as defined
by Section 2(gg) of FIFRA, 7 U.S.C. § 136(gg), means to distribute, sell, offer
for sale, hold for distribution, hold for sale, hold for shipment, ship, deliver
for shipment, release for shipment, or receive and (having so received) deliver
or offer to deliver.

 

III. Specific Allegations

 

13.                               On May 26, 2011, duly authorized
representatives of the EPA conducted an inspection of Respondent’s Seaboard
Drive, Atlanta, Georgia facility.

 

14.                               During the inspection referenced in paragraph
13, inspectors collected physical samples of the antimicrobial pesticide
product, “Zep Formula 165,” to be evaluated under the EPA Antimicrobial Efficacy
Testing Program. “Zep Formula 165” bore the EPA

 

3

--------------------------------------------------------------------------------


 

Registration Number 49403-6-1270 on its label, and Respondent provided
distribution or sales records related to this pesticide.

 

15.                               On September 28, 2011, and September 29, 2011,
a duly authorized representative of the EPA conducted an inspection of the
laboratory located at Respondent’s Seaboard Drive, Atlanta, Georgia facility
after providing Respondent with advance notice of the inspection by letter dated
September 16, 2011.

 

16.                               During the inspection referenced in paragraph
15 above, the inspector reviewed three studies, conducted by Respondent at its
Seaboard Drive, Atlanta, Georgia facility, which had been submitted to the EPA
on or about March 25, 2009, which included:

 

a.                                      “Storage and Stability Testing and
Chemical and Physical Properties Determination” for Enforcer RoachMax Bait (EPA
Reg. No. 40849-76, MRID No. 47711801);

 

b.                                      “Storage and Stability Testing and
Chemical and Physical Properties Determination” for Enforcer AntMax Bait (EPA
Reg. No. 40849-75, MRID No. 47711802); and

 

c.                                       “Storage and Stability Testing and
Chemical and Physical Properties Determination” for Enforcer Fire Ant Bait (EPA
Reg. No. 40849-79, MRID No. 47711803).

 

17.                               The EPA conducted a lab test of the samples
collected and referenced in paragraph 14 above. Based on the EPA’s laboratory
test results, which showed that the hospital disinfectant Zep Formula 165 was
ineffective against Mycobacterium tuberculosis, on April 16, 2012, the EPA
issued a Stop Sale, Use or Removal Order (SSURO), Docket

 

4

--------------------------------------------------------------------------------


 

Number FIFRA 04-2012-3265, to stop the sale and distribution by Respondent of
Zep Formula 165.

 

18.                               In response to a request from Respondent, on
April 26, 2012, the EPA amended the SSURO to allow Respondent to conduct a
voluntary recall and to destroy all quantities of Zep Formula 165 under its
ownership, custody, or control.

 

19.                               On May 2, 2012, a duly authorized
representative of the EPA conducted an inspection of the warehouse and offices
located at Respondent’s Seaboard Drive, Atlanta, Georgia facility.

 

20.                               During the inspection referenced in paragraph
19, above, the inspector investigated the disposition of the pesticide product
referenced in paragraph 14, above, “Zep Formula 165,” which was the subject of
the SSURO referenced in paragraph 17, above. The inspector also collected batch
records and Respondent provided additional records documenting the distribution
or sale of this pesticide.

 

Distribution or Sale of an Unregistered Pesticide

 

21.                               Section 12(a)(l)(A) of FIFRA, 7 U.S.C. §
136j(a)(l)(A), makes it unlawful for any person to distribute or sell to any
person any pesticide that is not registered under Section 3(a) of FIFRA, 7
U.S.C. § 136a.

 

22.                               Pursuant to 40 C.F.R. § 152.132, a registrant
may distribute or sell its registered pesticide product under another person’s
name and address instead of (or in addition to) its own. Such distribution and
sale is termed “supplemental distribution” and the product is referred to as a
“distributor product”.

 

5

--------------------------------------------------------------------------------


 

23.                               Pursuant to 40 C.F.R. § 152.132, supplemental
distribution is permitted upon notification to the EPA if all of the conditions
listed in 40 C.F.R. § 152.132 are met, including, but not limited to, the
following:

 

a.                                      The registrant has submitted to the EPA
for each distributor product a statement signed by both the registrant and the
distributor listing the names and addresses of the registrant and the
distributor, the distributor’s company number, the additional brand name(s) to
be used, and the registration number of the registered product.  40 C.F.R. §
152.132(a). The statement is also known as a “Notice of Supplemental
Distribution of a Registered Pesticide Product,” EPA Form 8570-5 (Rev. 8-94).

 

b.                                      The distributor product is produced,
packaged, and labeled in a registered establishment operated by the same
producer (or under contract in accordance with Section 152.130) who produces,
packages, and labels the registered product.  40 C.F.R. § 152.132(b).

 

24.                               A registrant may transfer the registration of
a product to another person and the registered product may be distributed and
sold without the requirement of a new application for registration by that other
person, pursuant to 40 C.F.R. § 152.135, if the parties submit to the EPA the
documents listed in 40 C.F.R. §§ 152.135(b) and (c) and receive EPA approval as
described in 40 C.F.R. § 152.135(d).

 

25.                               On or about June 30, 1997, Clariant
Corporation submitted a Notice of Supplemental Distribution to the EPA pursuant
to 40 C.F.R. § 152.132(a), that was signed by both Clariant, as producer, and
Respondent, as supplemental distributor. The brand name to be used by Respondent
was “Zep Formula 165,” which was registered as a distributor

 

6

--------------------------------------------------------------------------------


 

product of Clariant Corporation’s primary registration, EPA Registration Number
49403-6.

 

26.                               On April 21, 2010, the primary registration
for EPA Registration Number 49403-6 was transferred in accordance with 40 C.F.R.
§ 152.135, from Clariant Corporation to Lanxess Corporation. At this time and
pursuant to 40 C.F.R. § 152.135, EPA Registration Number 49403-6 became invalid.
The new product number, which reflected the primary registration of Lanxess
Corporation, became EPA Registration Number 39967-81.

 

27.                               On or about January 6, 2012, Lanxess
Corporation submitted a Notice of Supplemental Distribution with the EPA
pursuant to 40 C.F.R. § 152.132 that was signed by both Lanxess Corporation and
Respondent. The brand name to be used by Respondent was “Zep Formula 165,” which
was registered as a distributor product of Lanxess Corporation’s primary
registration, which could then be sold by Respondent using EPA Registration
Number 39967-81-1720.

 

28.                               “Zep Formula 165” was registered as a
distributor product of Clariant Corporation until April 21, 2010, and later with
Lanxess beginning on January 6, 2012. The period between registrations as a
distributor product shall hereinafter be known as the “unregistered period”.

 

29.                               As documented by the batch records Respondent
provided to the EPA during its May 2, 2012, inspection, as described in
paragraph 19 above, Respondent produced at least 11 batches of Zep Formula 165
during the unregistered period. The 11 batches produced during the unregistered
period shall hereafter be known as the “unregistered batches”.  The Zep Formula
165 that was produced during the unregistered period was not registered under
FIFRA.

 

7

--------------------------------------------------------------------------------


 

30.                               As documented by the distribution or sales
records referenced in paragraphs 14 and 20 above, Respondent distributed or sold
Zep Formula 165 at least 308 separate times during the unregistered period
beginning on the production date of the first unregistered batch and ending on
the date that the Notice of Supplemental Distribution was submitted to the EPA
by the registrant.

 

31.                               Each of the 308 sales or distributions of Zep
Formula 165 that was not registered is a separate violation of
Section 12(a)(l)(A) of FIFRA, 7 U.S.C. § 136j(a)(1)(A), and constitutes a
separate count under this Complaint.

 

32.                               Therefore, Respondent violated
Section 12(a)(l)(A) of FIFRA, 7 U.S.C. § 136j(a)(l)(A), at least 308 separate
times by selling or distributing unregistered Zep Formula 165 and is therefore
subject to the assessment of civil penalties under Section 14 of FIFRA, 7 U.S.C.
§ 136l.

 

Distribution or Sale of a Misbranded Pesticide

 

33.                               Section 12(a)(1)(E) of FIFRA, 7 U.S.C. §
136j(a)(l)(E), makes it unlawful for any person to distribute or sell to any
person any pesticide which is adulterated or misbranded.

 

34.                               A pesticide is misbranded pursuant to
Section 2(q)(1)(A) of FIFRA, 7 U.S.C. § 136(q)(1)(A), if its labeling bears any
statement, design, or graphic representation relative thereto or to its
ingredients which is false or misleading in any particular.

 

35.                               A pesticide is misbranded pursuant to 40
C.F.R. § 156.10(a)(5), if its labeling is false or misleading in any particular
including both pesticidal and non-pesticidal claims.

 

36.                               Pursuant to 40 C.F.R. § 156.10(a)(5)(i) and
(ii), statements or representations in the labeling which constitute misbranding
include false or misleading statements concerning

 

8

--------------------------------------------------------------------------------


 

the composition of the product and false or misleading statements concerning the
effectiveness of the product as a pesticide.

 

37.                               Pursuant to 40 C.F.R. § 156.10(e), the
registration number assigned to the pesticide product shall appear on the label,
preceded by the phrase “EPA Registration No.,” or the phrase “EPA Reg. No.”

 

38.                               At the time of the May 26, 2011, and May 2,
2012, inspections referenced in paragraphs 13 and 19 above, the label for Zep
Formula 165 bore the statement “EPA Reg. No. 49403-6-1270” which was the
distributor product registration number associated with Clariant Corporation,
which terminated on April 21, 2010.

 

39.                               The Zep Formula 165 that was produced during
the unregistered period was not registered under FIFRA; however the label bore
an EPA registration number in the style of a registered pesticide, and therefore
“EPA Reg. No. 49403-6-1270” was a false or misleading statement.

 

40.                               At the time of the inspection referenced in
paragraph 13 above, the label for Zep Formula 165 stated that it contained 1.25%
of the active ingredient para-tertiary-amyl phenol.

 

41.                               Analytical results of EPA laboratory testing
of the sample of Zep Formula 165 obtained during the inspection referenced in
paragraph 13 above, showed that the product contained 1.41% of the active
ingredient para-tertiary-amyl phenol, which exceeded the stated percentage on
the label. Therefore, the label statement on the Zep Formula 165 product that
the product contained 1.25% of the active ingredient para-tertiary-amyl phenol
was a false or misleading statement.

 

42.                               At the time of the inspection referenced in
paragraph 13 above, the label on Zep Formula 165 provided “Hospital Use
Directions” that stated “Zep Formula 165 qualifies as

 

9

--------------------------------------------------------------------------------


 

disinfectant for hospital use and is effective against Mycobacterium
tuberculosis”, and under “General Precautions and Restrictions” the label bore
claims that “this will provide disinfection against...Mycobacterium
tuberculosis”.

 

43.                               Analytical results of the EPA’s laboratory
testing of the sample of Zep Formula 165 obtained during the inspection
referenced in paragraph 13 above, conducted as part of the EPA Antimicrobial
Efficacy Testing Program, showed that Zep Formula 165 was ineffective against
Mycobacterium tuberculosis when used according to label directions. The label’s
statement of effectiveness against Mycobacterium tuberculosis was therefore a
false or misleading statement.

 

44.                               As documented by the distribution or sales
records referenced in paragraphs 14 and 20 above, Respondent distributed or sold
Zep Formula 165 at least 308 times during the unregistered period with false or
misleading statements.

 

45.                               Each of the 308 sales or distributions of Zep
Formula 165 that bore false or misleading statements is a separate violation of
Section 12(a)(1)(E) of FIFRA, 7 U.S.C. § 136j(a)(1)(E), and constitutes a
separate count under this Complaint.

 

46.                               Therefore, during the unregistered period,
Respondent distributed or sold Zep Formula 165 at least 308 times with one or
more false or misleading statements in violation of Section 12(a)(1)(E) of
FIFRA, 7 U.S.C. § 136j(a)(1)(E), and is therefore subject to the assessment of
civil penalties under Section 14 of FIFRA, 7 U.S.C. § 136l.

 

Submission of False Compliance Certification Statements

 

47.                             Section 12(a)(2)(Q) of FIFRA, 7 U.S.C. §
136j(a)(2)(Q), makes it unlawful for any person to falsify all or part of any
information relating to the testing of any pesticide (or any ingredient,
metabolite, or degradation product thereof), including the nature of any

 

10

--------------------------------------------------------------------------------


 

protocol, procedure, substance, organism, or equipment used, observation made,
or conclusion or opinion formed, submitted to the Administrator, or that the
person knows will be furnished to the Administrator or will become a part of any
records required to be maintained by FIFRA.

 

48.                               40 C.F.R. Part 160 prescribes good laboratory
practice (GLP) standards for conducting studies that support or are intended to
support applications for research or marketing permits for pesticide products
regulated by the EPA. This part is intended to ensure the quality and integrity
of data submitted pursuant to Sections 3, 4, 5, 8, 18 and 24(c) of FIFRA, 7
U.S.C. §§ 136a, 136b, 136c, 136f, 136p, 136v(c).

 

49.                               Pursuant to 40 C.F.R. § 160.3, an application
for research or marketing permit means any of the following, including an
application for registration, amended registration, or re-registration of a
pesticide product under FIFRA Sections 3, 4 or 24(c), 7 U.S.C. §§ 136a, 136b,
136v(c).

 

50.                               Respondent submitted applications to the EPA
for registration, amended registration, or re-registration of Enforcer RoachMax
Bait, Enforcer AntMax Bait and Enforcer Fire Ant Bait, which qualify as
Applications for Research or Marketing under 40 C.F.R. § 160.3.

 

51.                               Pursuant to 40 C.F.R. § 160.12, any person who
submits to the EPA an application for a research or marketing permit and who, in
connection with the application, submits data from a study to which Part 160
applies shall include in the application a true and correct statement, signed by
the applicant, the sponsor, and the study director of one of the following
types:

 

a.                                      A statement that the study was conducted
in accordance with 40 C.F.R. Part 160; or

 

11

--------------------------------------------------------------------------------


 

b.                                      A statement describing in detail all
differences between the practices used in the study and those required by this
part; or

 

c.                                       A statement that the person was not a
sponsor of the study, did not conduct the study, and does not know whether the
study was conducted in accordance with this part.

 

52.                               Pursuant to 40 C.F.R. § 160.135(a), all
provisions of the GLP standards shall apply to physical and chemical
characterization studies designed to determine stability, solubility, octanol
water partition coefficient, volatility and persistence (such as biodegradation,
photodegradation and chemical degradation studies) of test, control or reference
substances.

 

53.                               At the time of the inspection referenced in
paragraph 15 above, Respondent was a producer and held a valid registration for
Enforcer RoachMax Station (EPA Reg. No. 40849-76), Enforcer AntMax Bait Station
(EPA Reg. No. 40849-75), and Enforcer Fire Ant Bait (EPA Reg. No. 40849-79),
also known as “RoachMax Station,” “AntMax Bait Station,” and “Fire Ant Bait,”
respectively, which are intended to destroy, repel, or mitigate pests and are
therefore “pesticides” within the meaning of Section 2(u) of FIFRA, 7 U.S.C. §
136(u).

 

54.                               On March 25, 2009, Respondent submitted data
to the EPA from each of the three studies referenced in paragraph 16 above.

 

55.                               The inspection of Respondent’s laboratory,
referenced in paragraphs 15 and 16 above, and subsequent review revealed that
the study, “Storage and Stability Testing and Chemical and Physical Properties
Determination” for Enforcer RoachMax Bait (EPA

 

12

--------------------------------------------------------------------------------


 

Reg. No. 40849-76, MRID No. 47711801), did not comply with 40 C.F.R. Part 160 in
that Respondent:

 

a.                                      Failed to include a description of the
experimental design, including methods for the control of bias in its study
protocol, in violation of 40 C.F.R. § 160.120(a)(8);

 

b.                                      Failed to include the date of approval
of the protocol by the sponsor and the dated signature of the study director in
its study protocol, in violation of 40 C.F.R. § 160.120(a)(l4);

 

c.                                       Failed to include a statement of the
proposed statistical method to be used in its study protocol, in violation of 40
C.P.R. § 160.120(a)(l5); and

 

d.                                      Failed to record all underlying raw data
generated during the conduct of the study directly, promptly and legibly in ink,
in violation of 40 C.F.R. § 160.130(e).

 

56.                               The inspection of Respondent’s laboratory,
referenced in paragraphs 15 and 16 above, and subsequent review revealed that
the study, “Storage and Stability Testing and Chemical and Physical Properties
Determination” for Enforcer AntMax Bait (EPA Reg. No. 40849-75, MRID
No. 47711802), did not comply with 40 C.F.R. Part 160 in that Respondent:

 

a.                                      Failed to include a description of the
experimental design, including methods for the control of bias in its study
protocol, in violation of 40 C.P.R. § 160.120(a)(8);

 

b.                                      Failed to include the date of approval
of the protocol by the sponsor and the dated signature of the study director in
its study protocol, in violation of 40 C.F.R. § I60.120(a)(14);

 

c.                                       Failed to include a statement of the
proposed statistical method to be used in its study protocol, in violation of 40
C.F.R. § 160.120(a)(l5); and

 

13

--------------------------------------------------------------------------------


 

d.                                      Failed to record all underlying raw data
generated during the conduct of the study directly, promptly and legibly in ink,
in violation of 40 C.F.R. § 160.130(e).

 

57.                               The inspection of Respondent’s laboratory,
referenced in paragraphs 15 and 16 above, and subsequent review revealed the
study, “Storage and Stability Testing and Chemical and Physical Properties
Determination” for Enforcer Fire Ant Bait (EPA Reg. No. 40849-79, MRID
No. 47711803), did not comply with 40 C.F.R. Part 160 in that Respondent:

 

a.                                      Failed to assure that the final study
report accurately described the methods and standard operating procedures, and
that the reported results accurately reflected the raw data of the study, in
violation of 40 C.F.R. § 160.35(b)(6).

 

b.                                      Failed to include a description of the
experimental design, including methods for the control of bias in its study
protocol, in violation of 40 C.F.R. § 160.120(a)(8);

 

c.                                       Failed to include the date of approval
of the protocol by the sponsor and the dated signature of the study director in
its study protocol, in violation of 40 C.F.R. § 160.120(a)(14);

 

d.                                      Failed to include a statement of the
proposed statistical method to be used in its study protocol, in violation of 40
C.F.R. § 160.120(a)(15); and

 

e.                                       Failed to record all underlying raw
data generated during the conduct of the study directly, promptly and legibly in
ink, in violation of 40 C.F.R. § 160.130(e).

 

58.                               On March 25, 2009, Respondent submitted three
signed statements to the EPA, pursuant to 40 C.F.R. § 160.12, which certified
Respondent had conducted the studies listed in paragraphs 55, 56 and 57 above,
in compliance with the FIFRA GLP standards set forth in 40 C.F.R. Part 160.

 

14

--------------------------------------------------------------------------------


 

59.                               As set forth in paragraphs 55, 56 and 57
above, Respondent did not conduct the studies in full compliance with the
applicable requirements of 40 C.F.R. Part 160. Therefore, Respondents’
compliance statements referenced in paragraph 58 above were false.

 

60.                               Therefore, Respondent violated
Section 12(a)(2)(Q) of FIFRA, 7 U.S.C. § 136j(a)(2)(Q), on at least three
occasions by submitting three separate false compliance statements to the EPA
and is therefore subject to the assessment of civil penalties under Section 14
of FIFRA, 7 U.S.C. § 136l.

 

61.                               Pursuant to Section 14(a) of FIFRA, 7 U.S.C. §
136l(a), the 2008 and 2013 Civil Monetary Penalty Inflation Adjustment Rules, 73
Fed. Reg. 75340 (Dec. 11, 2008), 78 Fed. Reg. 66643 (Nov. 6, 2013); and 40
C.F.R. § 22.14(a)(4)(i), any registrant, commercial applicator, wholesaler,
dealer, retailer, or other distributor who violates any provision of FIFRA may
be assessed a civil penalty by the Administrator of up to $7,500 per violation.

 

62.                               On the basis of the violations of FIFRA
alleged above, Complainant has determined that Respondent is subject to
penalties under Section 14(a) of FIFRA, 7 U.S.C. § 136l(a).

 

63.                               Section 14(a)(4) of FIFRA, 7 U.S.C. §
136l(a)(4), requires the EPA to consider the appropriateness of the assessed
penalty to the size of business of the Respondent, the effect on Respondent’s
ability to continue in business, and the gravity of the violation.

 

64.                               After consideration of the factors set forth
in Section 14(a)(4) of FIFRA, 7 U.S.C. § 136l(a)(4), the EPA proposes to assess
a total civil penalty of NINE HUNDRED and FIVE THOUSAND DOLLARS ($905,000)
against the Respondent for the above-described violations. Civil penalties under
Section 14(a) of FIFRA, 7 U.S.C. § 136l(a), may be assessed by Administrative
Order.

 

15

--------------------------------------------------------------------------------


 

IV. Consent Agreement

 

65.                               For the purposes of this CAFO, Respondent
admits the jurisdictional allegations set forth above and neither admits nor
denies the factual allegations and legal conclusions set forth above.

 

66.                               Respondent waives its right to a hearing on
the allegations contained herein and its right to appeal the proposed Final
Order accompanying the Consent Agreement.

 

67.                               Respondent consents to the assessment of the
civil penalty proposed by the EPA and agrees to pay the civil penalty as set
forth in this CAFO.

 

68.                               Respondent certifies that as of the date of
its execution of this CAFO, it is in compliance with all relevant requirements
of FIFRA.

 

69.                               Compliance with this CAFO shall resolve the
allegations of the violations contained herein and in the Complaint filed in
this matter on March 12, 2014. This CAFO shall not otherwise affect any
liability of Respondent to the United States. Other than as expressed herein,
neither the EPA nor Complainant waives any right to bring an enforcement action
against Respondent for violation of any federal or state statute, regulation or
permit, to initiate an action for imminent and substantial endangerment, or to
pursue criminal enforcement.

 

70.                               Complainant and Respondent agree to settle
this matter by their execution of this CAFO.  The parties agree that the
settlement of this matter is in the public interest and that this CAFO is
consistent with the applicable requirements of FIFRA.

 

16

--------------------------------------------------------------------------------


 

V. Final Order

 

71.                               Respondent is assessed a civil penalty of NINE
HUNDRED and FIVE THOUSAND DOLLARS ($905,000), which shall be paid within thirty
(30) days from the effective date of this CAFO.

 

72.                               Respondent shall pay the penalty by forwarding
a cashier’s or certified check payable to the “Treasurer, United States of
America,” to one of the following:

 

BY FIRST CLASS MAIL

BY OVERNIGHT MAIL

U.S. Environmental Protection Agency

U.S. Bank

Fines and Penalties

Government Lockbox 979077

Cincinnati Finance Center

U.S. EPA Fines & Penalties

P.O. Box 979077

1005 Convention Plaza

St. Louis, Missouri 63197-9000

Mail Station SL-MO-C2-GL

 

St. Louis, Missouri 63101

 

Contact Number: (314) 425-1818.

 

The check shall reference on its face the name of the Respondent and Docket
Number of this CAFO.

 

73.                               At the time of payment, Respondent shall send
a separate copy of the check and written statement that the payment is being
made in accordance with this CAFO, to the following persons at the following
addresses:

 

Regional Hearing Clerk

U.S. EPA- Region 4

61 Forsyth Street

Atlanta, Georgia 30303-8960;

 

Lynda Crum

U.S. EPA- Region 4

61 Forsyth Street

Atlanta, Georgia 30303-8960; and

 

Saundi J. Wilson

Office of Environmental Accountability

U.S. EPA- Region 4

61 Forsyth Street

Atlanta, Georgia 30303-8960.

 

17

--------------------------------------------------------------------------------


 

74.                               For the purposes of state and federal income
taxation, Respondent shall not be entitled, and agrees not to attempt to claim a
deduction for any civil penalty payment made pursuant to this CAFO. Any attempt
by Respondent to deduct any such payments shall constitute a violation of this
CAFO.

 

75.                               Pursuant to 31 U.S.C. § 3717, the EPA is
entitled to assess interest and penalties on debts owed to the United States and
a charge to cover the cost of processing and handling a delinquent claim.
Interest will therefore begin to accrue on the civil penalty from the effective
date of this CAFO, if the penalty is not paid by the date required. A charge
will also be assessed to cover the administrative costs, both direct and
indirect, of overdue debts. In addition, a late payment penalty charge shall be
applied on any principal amount not paid within ninety (90) days of the due
date.

 

76.                               Complainant and Respondent shall bear their
own costs and attorney fees in this matter.

 

77.                               This CAFO shall be binding upon the
Respondent, its successors and assigns.

 

78.                               Each undersigned representative of the parties
to this CAFO certifies that he or she is fully authorized by the party
represented to enter into this CAFO and hereby legally binds that party to it.

 

The remainder of this page intentionally left blank.

 

18

--------------------------------------------------------------------------------


 

VI. Effective Date

 

79.                                    The effective date of this CAFO shall be
the date on which the CAFO is filed with the Regional Hearing Clerk.

 

 

AGREED AND CONSENTED TO:

 

 

Docket No.:

FIFRA-04-2014-3000:

 

 

 

 

Respondent:

Zep Inc.

 

 

By:

/s/ Mark R. Bachmann

(Signature)

Date:

6/13/14

 

 

 

 

Name:

Mark R. Bachmann

(Typed or Printed)

 

 

 

 

 

Title:

EVP & CFO

(Typed or Printed)

 

 

 

Complainant:                                          U.S. Environmental
Protection Agency

 

 

/s/ Beverly H. Banister

 

Date

6.25.14

Beverly H. Banister

 

 

 

Director

 

 

 

Air, Pesticides and Toxics

 

 

 

Management Division

 

 

 

U.S. EPA Region 4

 

 

 

 

 

APPROVED AND SO ORDERED this 3rd day of July 2014.

 

 

/s/ Susan B. Schub

 

Susan B. Schub

 

Regional Judicial Officer

 

 

19

--------------------------------------------------------------------------------


 

CERTIFICATE OF SERVICE

 

I hereby certify that on the date set out below, I filed the original and one
copy of the foregoing Consent Agreement and Final Order and served a true and
correct copy of the foregoing Consent Agreement and Final Order In the Matter
Zep Inc., Docket Number:  FIFRA-04-2014-3000, to the addressees listed below:

 

 

Joe Kakesh, Esq.

(via Certified Mail, Return Receipt Requested)

Wiley Rein LLP

 

1776 K Street NW

 

Washington, DC 20006

 

 

Patricia Livingston

(via EPA’s internal mail)

Pesticides Section

 

U.S. EPA Region 4

 

61 Forsyth Street

 

Atlanta, Georgia 30303

 

 

Lynda Crum

(via EPA’s internal mail)

Associate Regional Counsel

 

Office of Environmental Accountability

 

U.S. EPA Region 4

 

61 Forsyth Street

 

Atlanta, Georgia 30303

 

 

 

Date:

7-8-14

 

/s/ Patricia A. Bullock

 

 

 

Patricia A. Bullock, Regional Hearing Clerk

 

 

 

U.S. Environmental Protection Agency, Region 4

 

 

 

61 Forsyth Street

 

 

 

Atlanta, Georgia 30303

 

 

 

(404) 562-9511

 

--------------------------------------------------------------------------------